DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/22/2021 in response to the previous Office Action 9/22/2021 have been fully considered but they are not persuasive. Applicant’s arguments are first toward the thickness of both the adjacent portion and shoulder portion cited being the same thickness instead of different, and second that said portions are not adjacently circumferentially located. Applicant further argues the Koda is “entirely silent” on these arguments.
Examiner points out first that the examiner annotated Koda Figure 1 (also shown on page 8 of Remarks) shows varied thickness between “wall thickness shoulder” and “wall thickness adjacent” that transitions between the cited thicknesses (page 8 of Remarks, first para).
Examiner points out second that the examiner annotated Koda Figure 1 (also shown on page 8 of Remarks) shows two different portions of shoulder (Koda, 2) that are necessarily adjacent. Examiner further notes that the term “adjacent”, without a special definition, is considered in a broad manner, wherein anything within the bottle will be adjacent to each other. Since the cited adjacent portion and shoulder portion are located circumferentially, they are therefore adjacent in a circumferential direction to match amended claim.
This action is made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010042859 issued to Hideaki, Awai (hereinafter “Awai”) in view of JP 2001122237 issue to Hideaki, Koda (hereinafter “Koda”).

    PNG
    media_image1.png
    746
    812
    media_image1.png
    Greyscale

Regarding claim 1, Awai discloses a resin container ([0007]) for a water server, which is capable of accommodating a predetermined amount of liquid and has flexibility, the container being crushed with draining of the liquid, the container comprising: 
an upper surface portion where a liquid inlet and outlet portion (neck portion 13) is formed; 
a side surface portion (side of body 12) connected to the upper surface portion; and a bottom surface portion (bottom portion 11) disposed on a side opposite coincident plane to bottom 11) to the upper surface portion and connected to the side surface portion, 
wherein a round corner surface portion ([0011] corners are…an arc) is formed to the side surface portion such that the container has a polygonal shape (Fig 2a perimeter) with round corners when the container is viewed from an upper surface portion side (Fig 2a view), and
    wherein the upper surface portion, which is adjacent to (Fig 3a shows upper adjacent to shoulder) the shoulder portion, is positioned adjacently in a circumferential direction (Fig 3b shows all portions adjacent to each other in a circumferential direction around the inlet; also see Response above) of the container

but lacks wherein a wall thickness of a shoulder portion of an upper surface portion which is defined between a round corner surface portion of a side surface portion and an inlet and outlet portion is larger than a wall thickness of a portion of the upper surface portion which is adjacent to the shoulder portion.

Koda, however, teaches a wall thickness (Fig 1 annotated) of a shoulder portion (Fig 1 annotated) of an upper surface portion (Fig 1 annotated) which is defined between a round corner surface portion (portion above 5) of a side surface portion (surface below 5) and an inlet and outlet portion (Fig 1 annotated) is larger than a wall thickness (Fig 1 annotated) of a portion (Fig 1 annotated) of the upper surface portion which is adjacent to the shoulder portion.

The purpose of a larger wall thickness of a shoulder on the upper surface of a water server over a portion adjacent to the shoulder on the upper surface is to reduce the cost by reducing the amount of resin and improve recycling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper surface of Awai with varied thickness as taught by Koda in order to reduce resin per container and improve recycling.


    PNG
    media_image2.png
    660
    1147
    media_image2.png
    Greyscale

Regarding claim 2, Awai (in view of Koda) discloses the resin container according to claim 1, wherein a wall thickness (Fig 3a annotated) of a lower Fig 3a annotated) connecting the shoulder portion and the side surface portion is smaller than a wall thickness (Fig 3a annotated) of a portion (Fig 3a annotated) of the side surface portion which is adjacent to (Fig 3a annotated) the lower shoulder portion.
Regarding claim 3, Awai (in view of Koda) discloses the resin container according to claim 1, wherein a plurality of recessed portions (portion between ribs 23) radially extending from the inlet and outlet portion when the container is viewed from the upper surface portion side are formed on the upper surface portion.
Regarding claim 5, Awai (in view of Koda) discloses the resin container according to claim 2, wherein a plurality of recessed portions (portion between ribs 23) radially extending from the inlet and outlet portion when the container is viewed from the upper surface portion side are formed on the upper surface portion.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Awai in view Koda, in further view of US Pat 8439214 issued to Darr et al. (hereinafter “Darr”).

    PNG
    media_image3.png
    724
    664
    media_image3.png
    Greyscale

Regarding claim 4, Awai modified above discloses the resin container according to claim 3, wherein a folding deformation (Awai, bellows 21) inducing portion is formed on the round corner surface portion of the side surface portion, but lacks wherein a depth of the recessed portion formed on the upper surface portion is deeper than a depth of a groove of the folding deformation inducing portion. Darr, however, teaches a folding deformation (transverse formation 36, Fig 2) with a depth (Fig 2 annotated) of the recessed portion formed on the upper surface portion is deeper than (Fig 2 annotated, space between lines of recess depth is greater than lines of groove depth) a depth (Fig 2 annotated) of a groove (Fig 2 annotated) of the folding deformation inducing portion. 

The purpose of a deeper depth is to delineate and mark a label area. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the folding deformation of Awai with a deeper recess on the upper surface than the folding deformation as taught by Darr in order to delineate and mark a label area.

Regarding claim 6, Awai modified above discloses the resin container according to claim 3, wherein a folding deformation (Awai, bellows 21) inducing portion is formed on the round corner surface portion of the side surface portion, but lacks wherein a depth of the recessed portion formed on the upper surface portion is deeper than a depth of a groove of the folding deformation inducing portion. Darr, however, teaches a folding deformation (transverse formation 36, Fig 2) with a depth (Fig 2 annotated) of the recessed portion formed on the upper surface portion is deeper than (Fig 2 annotated, space between lines of recess depth is greater than lines of groove depth) a depth (Fig 2 annotated) of a groove (Fig 2 annotated) of the folding deformation inducing portion. 

The purpose of a deeper depth is to delineate and mark a label area. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the folding deformation of Awai/Koda with a deeper .

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC C BALDRIGHI/Examiner, Art Unit 3733                   

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733